DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 12, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sparling et al 2003/0189836 in view of Godbersen 5,064,336.
Regarding Claims 1 and 12, Sparling et al shows in Figure 1, a bow roller assembly comprising a roller 26 comprising a first end portion and a second end portion and yoke 26C comprising a frame having a first side and a second side with the bow roller components connected together and a fastening assembly (components are shown secured together) and a lighting assembly 30 near the bow roller assembly which will provide illumination in the area of the bow roller assembly (see para. 0051, 0052).  Sparling et al fails to show a first end bell and a second end bell.  Godbersen teaches that it is known in the art in Figure 3 to have a bow roller assembly which includes a first end bell and a second end bell, a yoke and a roller assembly.  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Sparling to include a first and second end bell in the same manner as taught by Godbersen to provide a reinforced and sturdy structural support for the bow roller assembly.  As Sparling et al provides illumination in the vicinity of the bow roller assembly to vary the positioning of the light source as part of the bow roller components is considered a matter of design choice. 
Regarding Claim 2, Sparling et al discloses the light elements are LEDs (see para. 0073).
Regarding Claim 3, Sparling et al discloses the lighting arrangement as shown in Figures 2 and 3 can have an annular ring-shape orientation.
Regarding Claim 4, Sparling et al discloses that the lighting elements are either multicolor or single color lighting elements (see para. 0057 and 0058).
Regarding Claim 10, Sparling et al discloses the use of wiring connecting the light emitting elements (see para. 0003, 0028 and Abstract) and a switch through the vehicles lighting system (see para. 0028).
Regarding Claim 13, as Sparling et al shows the yoke 26C supporting the roller components it necessarily follows that the sides of the yoke would include an aperture for mounting the components.
Regarding Claim 16, Sparling et al discloses the use of wiring connecting the light emitting elements (see para. 0003, 0028 and Abstract) and a switch through the vehicle’s lighting system (see para. 0028).
Regarding Claims 17 and 18, to provide for a conduit or interior compartment on the yoke for the wiring would have been obvious to one of ordinary skill in the art to protect the wiring to avoid damage to the wiring.
Claims 5, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sparling et al 2003/0189836 as modified by Godbersen 5,064,336 as applied to claim 1 above, and further in view of Viola 4,811,171.
Regarding Claims 5, 19 and 20, Sparling et al fails to disclose the bow roller components are made from a translucent material.  Viola teaches that it is known in the art in Figure 1 to provide light transmitting components near the front end of a boat trailer (see col. 3, line 59).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Sparling et al to have the front bow roller components made from a light transmitting material in the same manner as taught by Viola to provide additional visibility to the components.  The degree of light transmission (i.e. transparent or translucent) is considered a matter of design choice.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sparling et al 2003/0189836 as modified by Godbersen 5,064,336 as applied to claim 1 above, and further in view of Kesselring 5,299,903.
Regarding Claims 6-8, Sparling et al fails to disclose the bow roller components are comprised of a polyurethane elastomer or the inclusion of a pigment additive.  Kesselring teaches that it is known in the art to provide bow roller components 11 made from polyurethane (see Fig. 1, see col. 4, line 46).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Sparling et al to have the bow roller components made from a polyurethane material in the same manner as taught by Kesselring to provide some degree of cushion/flexibility when  positioning the bow of a boat. To include an ultraviolet additive or pigment is considered a matter of design choice. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sparling et al 2003/0189836 as modified by Godbersen 5,064,336 as applied to claim 1 above, and further in view of Wiegand et al 2015/0061899.
Regarding Claim 11, Sparling et al fails to disclose the switch is activated upon contact with water.  Wiegand et al teaches that it is known in the art in Figure 1 to provide a boat trailer 20 with a switch that is activated upon contact with water (see para. 0036).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Sparling et al to include a switch activated by water in the same manner as taught by Wiegand et al to provide the lighting only when necessary for loading the boat onto the trailer.

Allowable Subject Matter
Claims 9, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 is considered to set forth allowable subject matter because Claim 9 sets forth wherein the one or more lighting elements is recessed into the first side and the second side of the frame of the yoke, and one or more of a first lighting element is recessed into an exterior facing surface on the first side of the frame to emit light toward the first end bell, a second lighting element is recessed into an interior facing surface of the first side of the frame to emit the light toward the first end portion of roller, a third lighting element is recessed into an interior facing surface of the second side of the frame to emit the light towards the second end portion of the roller and a fourth lighting element is recessed into an exterior facing surface on the second side of the frame to emit the light towards the second end bell.  This combination of limitations was not shown or suggested by the prior art.
Claims 14 and 15 are considered to set forth allowable subject matter because Claim 14 sets forth wherein one or more of a first lighting element is recessed into an exterior facing surface on the first side of the frame to emit the light toward the first end bell, a second lighting element is recessed into an interior facing surface on the first side of the frame to emit the light towards a first end portion of the roller, a third lighting element is recessed into an interior facing surface on the second side of the frame to emit the light towards a second end portion of the roller and a fourth lighting element is recessed into an exterior facing surface on the second side of the frame to emit the light towards the second end bell.  This combination of limitations was not shown or suggested by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875